Title: To James Madison from George Duffield (Abstract), 6 May 1805
From: Duffield, George
To: Madison, James


6 May 1805, Jonesborough, Tennessee. “On the 21st. of April ulto. I had the honor to <receive your letter?> [illegible] <enclosi>ng the Commission, which the President of the United States has been pleased to confer on me. A deviation from the usual arrival of the Mail from the Westward, prevented my acknowleging the reciept of your packet by the earliest opportunity. An inevitable delay of about three weeks from the present date, occasioned by some indispensible arrang<e>ments previous to my departure from Tennessee, will, I hope plead my apology for not being at this time on my journey to the City of Orl<eans>. Be pleased Sir to <assure> the P<resident> of the utmost exertion of my feeble powers in support of the Constitution and laws of the United State<s> And that in endeavouring faithfully, to discharge the duties of the appointment, my highest ambition will be, to obtain his and the public approbation. May I hope for the honor of your being the medium of conveying my grateful acknowlegements to the President, and of tendering to him, my highest Sentiments of respect.”
